MEMORANDUM **
Jose Luis Arevalo appeals pro se from the district court’s order denying his 28 U.S.C. § 2241 petition chaEenging his enhanced security classification and the revocation of good time credits. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Arevalo contends that his classification and placement in an enhanced security program, and his subsequent loss of good time credits for violating the rules of that program, violated due process. However, a due process claim is cognizable only if there is a recognized liberty interest at stake. See McLean v. Crabtree, 173 F.3d 1176, 1184 (9th Cir.1999). Prison officials’ exercise of discretion to assign a security classification to an inmate does not violate the inmate’s liberty interests. See Moody v. Daggett, 429 U.S. 78, 88, 97 S.Ct. 274, 50 L.Ed.2d 236 (1976). Accordingly, Areva-lo’s classification and placement in an enhanced security program did not violate due process. See id.
Further, the disciplinary hearing on Arevalo’s rule violation comported with due process, see Wolff v. McDonnell, 418 U.S. 539, 563-66, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974), and some evidence supports the disciplinary finding. See Superintendent v. Hill, 472 U.S. 445, 455, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985). Accordingly, the revocation of good time credits did not violate due process. See Wolff, 418 U.S. at 563-66, 94 S.Ct. 2963.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.